Name: 85/27/EEC: Commission Decision of 5 December 1984 approving a programme for the eggs and poultrymeat sector in England and Wales in accordance with Council Regulation (EEC) No 355/77 (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  regions of EU Member States;  agricultural activity;  animal product
 Date Published: 1985-01-16

 Avis juridique important|31985D002785/27/EEC: Commission Decision of 5 December 1984 approving a programme for the eggs and poultrymeat sector in England and Wales in accordance with Council Regulation (EEC) No 355/77 (Only the English text is authentic) Official Journal L 013 , 16/01/1985 P. 0026 - 0026*****COMMISSION DECISION of 5 December 1984 approving a programme for the eggs and poultrymeat sector in England and Wales in accordance with Council Regulation (EEC) No 355/77 (Only the English text is authentic) (85/27/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural products are processed and marketed (1), as last amended by Regulation (EEC) No 1932/84 (2), and in particular Article 5 thereof, Whereas, on 21 December 1983, the United Kingdom Government notified its specific programme for the eggs and poultrymeat sector in England and Wales; Whereas the said programme concerns: - as regards poultrymeat: the investments needed to set up a modern, efficient and competitive poultrymeat processing industry, - as regards eggs and egg products: the investments required, in particular, to rationalize and modernize this sector and to adapt it to Community health protection standards; whereas the said programme therefore constitutes a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas approval of the programme will not affect the decisions to be taken under Article 14 of Regulation (EEC) No 355/77 in the matter of the Community financing of projects, especially those involving an increase in capacities for the grading and packaging of eggs or the slaughter of poultry; Whereas the programme provides enough of the details referred to in Article 3 of Regulation (EEC) No 355/77, demonstrating that the objectives of Article 1 of the said Regulation can be achieved in the sectors concerned; whereas the period fixed for the execution of the programme does not exceed that laid down in Article 3 (1) (g) of the said Regulation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The specific programme for the eggs and poultrymeat sector in England and Wales, notified by the United Kingdom Government on 21 December 1983 in accordance with Regulation (EEC) No 355/77, is hereby approved. Article 2 This Decision is addressed to the United Kingdom. Done at Brussels, 5 December 1984. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 180, 7. 7. 1984, p. 1.